Title: To James Madison from Albert Gallatin, 22 April 1813
From: Gallatin, Albert
To: Madison, James


Dear Sir
Baltimore 22d April 1813
In a conversation with Gen. Armstrong, he appeared disposed to make an excursion towards the scene of action on our northern frontier. I have perhaps more confidence in Gen. Dearborn than almost any other person, and for many reasons have no wish to see Gen. Armstrong unite the character of General to that of Secretary. Yet, from my knowledge of both, I think that the success of the campaign may be secured by Gen. Armstrong’s presence for a few days at the army. His military views are generally more extensive, and, for this year’s operations, appear to me more correct than those of Gen. Dearborn. I had intended but forgot on last Tuesday to communicate this opinion & to state what I thought to be his wish. With sincere respect and attachment Your’s
Albert Gallatin
